Citation Nr: 1000139	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 25, 2005 
for the grant of service connection for 
hemangioma/varicosities of the soft palate/uvula/oropharynx.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in the November 2006 rating decision on 
appeal, the RO granted service connection for 
hemangioma/varicosities of the soft palate/uvula/oropharynx.  
An evaluation of 30 percent was assigned, and was made 
effective on April 25, 2005.  The Veteran received notice of 
this decision by letter dated in January 2007.  In January 
2007, the Veteran filed a notice of disagreement with the 
effective date assigned for service connection.  Thereafter, 
in July 2007, the RO issued a statement of the case on the 
effective date issue.  The Veteran perfected his appeal with 
respect to his claim for entitlement to an earlier effective 
date in an October 2007 VA Form 9.  


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
hemangioma/varicosities of the soft palate/uvula/oropharynx 
was not received within one year of the Veteran's discharge 
from service.

2.  An informal claim for entitlement to service connection 
for varicosity of the upper palate was received on March 29, 
1979.

3.  In April 1979, the RO sent the Veteran two letters 
requesting additional information and evidence regarding the 
claim, as well as requesting that the Veteran complete an 
attached VA form 21-526 if he wished to file a claim for 
service-connected condition; the letters specifically 
informed the Veteran that if no additional information or 
evidence was received within one year, no benefits would be 
payable on the basis of the claim, and that he must complete 
the 21-526 form if he wished for further action to be taken 
by VA.  

4.  No formal claim was received within one year of the April 
1979 letters, and no additional information or evidence 
regarding the informal claim was received within one year of 
the April 1979 letters.  

5.  The competent, credible evidence shows that a claim of 
entitlement to service connection for hemangioma/varicosities 
of the soft palate/uvula/oropharynx was not received until 
April 25, 2005; the Veteran's hemangioma/varicosities of the 
soft palate/uvula/oropharynx developed prior to April 25, 
2005.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than April 25, 2005 for the grant of service connection for 
hemangioma/varicosities of the soft palate/uvula/oropharynx 
have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.102, 
3.155, 3.158, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in May 2005 and July 2006, the 
RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
Veteran and the types of evidence that will be obtained by 
VA.  The July 2006 notice letter, as well as a January 2007 
notice letter, informed the Veteran as to disability ratings 
and effective dates.  

However, the Veteran is challenging the effective date 
assigned following the grant of service connection.  Service 
connection was awarded in a November 2006 rating decision.  
In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  

The Dingess holding was further clarified by a decision 
recently issued by the Court in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), in which the Court held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."    

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been established.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the Veteran and his 
representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Earlier Effective Date 

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2009).

According to 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158.




Analysis

The Veteran claims that the effective date for the award of 
service connection for hemangioma/varicosities of the soft 
palate/uvula/oropharynx should be March 29, 1979 because he 
filed his original claim for entitlement to service 
connection for a hemangioma/varicosities of the soft 
palate/uvula/oropharynx on that date.

Historically, the Board notes that on March 29, 1979, the 
Veteran filed an informal claim for entitlement to service 
connection for varicosity of the upper palate.  In his VA 
Form 21-4138, which serves as his informal claim, he 
indicated that a formal application (VA Form 21-526) "will 
be forthcoming along with other documentation." 

On April 10, 1979, the Hartford, Connecticut RO sent the 
Veteran a letter referring to the Veteran's claim for 
compensation.  The letter indicates that the Veteran should 
submit the enclosed VA form 21-526 as soon as possible, 
preferably within 60 days.  It was noted that, in any case, 
the form must be received by VA within one year from the date 
of the letter, otherwise benefits, if entitlement is 
established, may not be paid prior to the date of its 
receipt.  The enclosed form 21-526 was requested to be 
completed and returned so that further action may be taken.  
It was also requested that if the Veteran wished to file for 
a claimed service-connected condition, he should fill out the 
21-526 form. 

An April 17, 1979 letter from VA to the Veteran requests that 
the Veteran submit additional evidence to show that his 
disability has existed continuously since the time of 
discharge from service.  Specific examples of this type of 
information were listed.  It was also noted that the Veteran 
was permitted to submit statements on the enclosed VA forms 
21-4138 from any other persons who know of his condition.  It 
was further indicated that action could be expedited by 
submitting the evidence as soon as possible.  However, it was 
noted that if the evidence was not received within one year 
from the date of the letter, no benefits would be payable on 
the basis of the pending claim. 

Thereafter, the Veteran did not submit a single piece of 
information or evidence until a formal claim (VA Form 21-526) 
was received on June 10, 2004.  This claim was for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  It was silent with respect to any 
hemangioma/varicosities of the soft palate/uvula/oropharynx.  

Subsequently, the Veteran submitted an April 25, 2005 VA Form 
21-4138 which serves as the current claim to establish 
service connection for varicosity of the throat.  (In the 
statement, the Veteran requested that his VA file be 
transferred to the RO in St. Petersburg, Florida.)

In an October 2005 rating decision, the RO denied entitlement 
to service connection for varicosities of the throat.  In a 
March 2006 VA Form 21-4138, the Veteran stated, "Please 
consider this my request to reopen my claim for varicosity of 
the throat denied on 10/29/05."  A March 2006 memorandum 
accompanied this statement.  

Another March 2006 statement from the Veteran requests 
entitlement to an effective date of March 29, 1979 for 
varicosity of the throat.

In an April 2006 rating decision, the RO confirmed and 
continued the prior denial of service connection for 
varicosities of the throat.  The Veteran was informed of this 
denial by letter dated in May 2006.

In a May 2006 rating decision, the RO denied entitlement to 
an effective date of March 29, 1979 for claim of service 
connection for varicosities of the throat.  In June 2006, the 
Veteran filed a notice of disagreement with the rating 
decisions dated in October 2005, April 2006, and May 2006.

Thereafter, in the November 2006 rating decision currently on 
appeal, the RO granted service connection for 
hemangioma/varicosities of the soft palate/uvula/oropharynx.  
A 30 percent rating was assigned, effective from April 25, 
2005, which was noted to be the date the claim for 
entitlement to service connection was received by VA.  The 
Veteran received notice of this decision by letter dated in 
January 2007.

The Veteran filed a notice of disagreement in January 2007.  
The RO issued a statement of the case in July 2007 regarding 
entitlement to an effective date prior to April 25, 2005 for 
the grant of service connection for hemangioma/varicosities 
of the soft palate/uvula/oropharynx.  The Veteran perfected 
his appeal by filing a VA Form 9 in October 2007.  

In his VA Form 9, the Veteran submitted extensive argument 
regarding his earlier effective date claim.  Essentially, he 
argues that the March 29, 1979 claim was never closed because 
there was never a denial or disallowance.  The Veteran 
further argues that the claim was ultimately granted on the 
basis that the initial diagnosis of the current condition was 
made in June 1969 during service.  This information 
(contained in the service treatment records) was in the 
possession of VA at the time of the March 29, 1979 claim.  In 
sum, the Veteran argues that because VA never completed the 
task of allowing or disallowing the claim dated March 29, 
1979, it has been open since that date.  

According to 38 C.F.R. § 3.155(a), upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  

In the present case, although the Veteran filed an informal 
claim in March 1979, and was requested (by two letters dated 
in April 1979) to submit additional evidence along with a 
completed VA Form 21-526, he did not do so within one year of 
the letters so requesting.  The Veteran was informed (in the 
April 1979 letters) that if he did not do so, benefits would 
not be payable, and further action on the claim would not be 
taken.  That is precisely what happened.  No further action 
was taken on the claim.

According to 38 C.F.R. § 3.158, where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of the request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
38 C.F.R. § 3.158.

The events surrounding the instant case fall squarely within 
the abovementioned regulations.  The Veteran did not submit 
evidence requested in connection with the original informal 
claim within one year, and so further action on the claim was 
not taken.  When the benefits were finally established by the 
November 2006 rating decision, the compensation benefits 
commenced as of the filing of the new claim, namely April 25, 
2005.

The Veteran's argument that the March 29, 1979 claim remained 
open for over 20 years is without merit.  According to the 
pertinent regulations, the March 29, 1979 claim was 
abandoned.  No subsequent claim was received until April 25, 
2005, and the disability at issue began during service.  
Therefore, the later of the date of receipt of claim (April 
25, 2005) and the date entitlement arose, is the date of 
receipt of claim, April 25, 2005.  As such, entitlement to an 
earlier effective date is denied.


ORDER

An effective date earlier than April 25, 2005 for the grant 
of service connection for hemangioma/varicosities of the soft 
palate/uvula/oropharynx is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


